Herlihy, J.
Claim*462ant appeals from a decision of the Unemployment Insurance Appeal Board which denied benefits on the grounds that she failed to comply with reporting requirements and made willful misrepresentations. The board found that the date of October 3 on an insurance record card had been changed to October 30. The factual issue was determined against the claimant and albeit she denied the alteration the question of credibility, the issue argued by claimant, was one within the exclusive province of the board. (See Matter of Vick [Catherwood], 12 A D 2d 120.) Decision affirmed, without costs.
Gibson, P. J., Reynolds, Aulisi and Hamm, JJ., concur.